On June 28, 1937, this court overruled the motion of appellants to be permitted to file the record in this case and on the same day sustained the motion of appellees to strike the transcript and statement of facts, which had theretofore been erroneously filed, and entered an order dismissing the appeal.
On the same day, we entered an order refusing appellees' motion to affirm on certificate, from which action they prosecuted a writ of error to the Supreme Court, and the Commission of Appeals held in an opinion, to which we refer, reported in 113 S.W.2d page 515, that we were in error in dismissing the appeal and refusing to affirm on certificate.
In conformity to this holding of the Supreme Court, the appeal is reinstated on the docket of this court and the motion to affirm on certificate is granted.
The judgment of the trial court is affirmed.